Opinion issued July 12, 2012.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-10-00510-CR
                           ———————————
                      RICHARD ROY HART, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Case No. 1247618


                         MEMORANDUM OPINION

      A supplemental clerk’s record complying with our order of abatement has

been filed. Therefore, we order the appeal reinstated.

      The supplemental clerk’s record reflects that the trial court granted

appellant’s motion for new trial. The granting of a motion for new trial restores
the case to its position before the former trial. See TEX. R. APP P. 21.9(b). No

motion to withdraw the notice of appeal has been filed. See TEX. R. APP. P. 42.2.

However, the appeal was rendered moot by the order granting a new trial. See

TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2